Citation Nr: 0420168	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1966 to August 1968, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, it appears that there may be other treatment 
records not associated with the claims file.  In this regard, 
the veteran submitted a statement in October 2001 indicating 
that he had sought treatment in May 1970 at the VA Hospital 
in Allen Park, Michigan, and he also indicated in his October 
2001 VA Form 21-526 that he had been seen at that facility in 
June 1970.  However, none of these treatment records have 
been obtained and associated with the claims file.  
Furthermore, VA medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain and associate with the claims file any and all VA 
treatment records pertaining to the veteran's right knee 
disorder.  Then, upon the receipt of any additional treatment 
records and if in order, the claims file should be returned 
to the July 2002 VA examiner for any necessary addendum.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request from the VA 
Hospital in Allen Park, Michigan all 
treatment records of the veteran 
dated in May and June 1970.

2.  If any additional pertinent 
evidence is obtained and added to the 
record as a result of the development 
requested pursuant to numbered 
paragraph 1, above, the veteran's 
claims file with the additional 
evidence should be sent to the July 
2002 VA examiner who should indicate 
whether any revision to the most 
recent September 2002 opinion is in 
order regarding the relationship 
between the veteran's current right 
knee disorder and his military 
service.  If the July 2002 examiner 
is unavailable, the claims file 
should be referred to another 
suitably qualified examiner for 
review and opinion.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




